Order, Supreme Court, New York County (Daniel Conviser, J.), entered on or about April 9, 2009, which adjudicated defendant a level three sex offender under the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
Since defendant made no application to the hearing court for a downward departure from his presumptive risk level, that claim is unpreserved (see People v Arps, 65 AD3d 939 [2009]). In any event, we find no basis for such a departure. The fact that defendant, whose point score was well above the threshold for a level three offender, was 61 years old at the time of the adjudication did not warrant a downward departure, given his serious and violent criminal history, his unsatisfactory prison record, and his parole violations (see People v Harrison, 74 AD3d 688 [2010]). Concur—Gonzalez, EJ., Andrias, Acosta, Renwick and Abdus-Salaam, JJ.